PER CURIAM.
Sara Lawrence, of Sara Lawrence, P.A., the former attorney for the husband in the underlying dissolution action, appeals the trial court’s order denying her motion to enforce a valid charging lien. We reverse the order because a summary proceeding in the original action represents the preferred method of enforcing an attorney’s charging lien in Florida. Zimmerman v. Livnat, 507 So.2d 1205 (Fla. 4th DCA 1987). When the validity and amount of an attorney’s charging lien are clearly and emphatically settled, as they were here, it is the duty of the trial court to enforce the lien by summary proceeding in the underlying action. Edward C. Tietig, P.A. v. Southeast Reg’l Constr. Corp., 617 So.2d 761 (Fla. 4th DCA 1993).
REVERSED and REMANDED.
GLICKSTEIN, GUNTHER and POLEN, JJ., concur.